DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 4/27/2022 in which claims 1 and 3 were amended and claims 2, 4, and 5 were cancelled.
Claims 1 and 3 are pending and presented for examination.
Allowable Subject Matter
Claims 1 and 3 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Akagi et al (JP 2008153403 and Akagi hereinafter), discloses a semiconductor device (Fig. 5) comprising: a protected element (diode existing at boundary between 23 and 21 in region D) that is configured to include a p-n junction diode (diode existing at boundary between 23 and 21 in region D) between an anode region (21) and a cathode region (23), and arranged in an active layer (21) of a substrate (comprising 20 in Fig. 2) including the active layer formed over a substrate-support (13) with an insulation layer (12) interposed between the active layer and the substrate-support (Fig. 5; page 4, page 5, and page 7); an element isolation region (comprising 14 and 15) that is arranged in the active layer so as to surround a periphery (14 and 15 at least partially surround the periphery of the diode as 14 and 15 are formed on the left and right side of 23 and 21 interface) of the p-n junction diode and to electrically isolate the p-n junction diode from an element (E1 or E2) arranged at the periphery of the p-n junction diode (Fig. 5; page 4, page 5, and page 7); a contact region (p+ region to the right of C5 in region D) that is arranged at a portion on a main face of the anode region, set with a same conductivity type (p-type) as the anode region, and set with a higher impurity concentration (p+) than the anode region (Fig. 5; page 4, page 5, and page 7; anode region is p-); and a shield region (24) that is arranged between the cathode region (23) and the contact region (p+ region) so as to extend from the main face of the anode region as far as a region deeper than a depth of the contact region and shallower than the anode region, and configured to include a semiconductor region with an opposite conductivity type (n-type) to the anode region (Fig. 5; page 4, page 5, and page 7). Akagi fails to expressly disclose wherein the shield region is set with a same impurity concentration as an impurity concentration of the cathode region, and is set with a same p-n junction depth as a p-n junction depth of the cathode region to the anode region.
As to claim 3: the closest prior art, Akagi, discloses a semiconductor device (Fig. 5) comprising: a protected element (diode existing at boundary between 23 and 21 in region D) that is configured to include a p-n junction diode (diode existing at boundary between 23 and 21 in region D) between an anode region (21) and a cathode region (23), and arranged in an active layer (21) of a substrate (comprising 20 in Fig. 2) including the active layer formed over a substrate-support (13) with an insulation layer (12) interposed between the active layer and the substrate-support (Fig. 5; page 4, page 5, and page 7); an element isolation region (comprising 14 and 15) that is arranged in the active layer so as to surround a periphery (14 and 15 at least partially surround the periphery of the diode as 14 and 15 are formed on the left and right side of 23 and 21 interface) of the p-n junction diode and to electrically isolate the p-n junction diode from an element (E1 or E2) arranged at the periphery of the p-n junction diode (Fig. 5; page 4, page 5, and page 7); a contact region (p+ region to the right of C5 in region D) that is arranged at a portion on a main face of the anode region, set with a same conductivity type (p-type) as the anode region, and set with a higher impurity concentration (p+) than the anode region (Fig. 5; page 4, page 5, and page 7; anode region is p-); and a shield region (24) that is arranged between the cathode region (23) and the contact region (p+ region) so as to extend from the main face of the anode region as far as a region deeper than a depth of the contact region and shallower than the anode region, and configured to include a semiconductor region with an opposite conductivity type (n-type) to the anode region (Fig. 5; page 4, page 5, and page 7). Akagi fails to expressly disclose wherein the element isolation region includes: a trench extending from a surface of the active layer at least as far as the insulation layer, an insulation body arranged at side walls of the trench, and a conductor arranged at side walls of the trench with the insulation body interposed between the side walls of the trench and the conductor; and wherein the shield region extends along between the cathode region and the contact region, and is arranged such that both extension direction ends of the shield region contact the element isolation region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813